Exhibit (g)(3) State Street Bank and Trust Company American Century Investment Management, Inc. – August 1, 2011 Custody FEE SCHEDULE This fee schedule is for services provided by State Street Bank and Trust Company or its affiliates (“State Street”) to American Century pursuant to certain custodian agreements dated as of July 29, 2011 and August 1, 2011 (the “Custody Agreements”), as may be amended, supplemented, restated or otherwise modified from time to time.This fee schedule shall apply to all funds, portfolios or accounts that may be party or become subject to the Custody Agreements from time to time (the “Funds”). I. Custody Fees and Services Annual Fee Domestic Net Asset Based Fee on a Complex-wide Basis First $20 Billion 0.10 Basis Points Thereafter 0.05 Basis Points The fees above include the following Custody services: · Safe-keep Assets · Monitor and Process Corporate Actions · Deliver Proxy Voting Material · Collect Income · Facilitate Tax Services For Portfolio Investments · Provide Market Information · Maintain Global Custody Network Confidential State Street Bank and Trust Company American Century Investment Management, Inc. – August 1, 2011 Custody FEE SCHEDULE COUNTRY HOLDING CHARGES IN BASIS POINTS (ANNUAL FEE) TRANSACTION CHARGES (PER TRADE) COUNTRY HOLDING CHARGES IN BASIS POINTS (ANNUAL FEE) TRANSACTION CHARGES (PER TRADE) Argentina Lebanon Australia Lithuania Austria Luxembourg Bahrain Malaysia Bangladesh Mauritius Belgium Mexico Bermuda Morocco Bolivia Namibia Botswana Netherlands Brazil New Zealand Bulgaria Nigeria Canada Norway Cayman Islands Oman Cedel/Clearstream Pakistan Chile Peru China Philippines Colombia Poland Costa Rica Portugal Croatia Puerto Rico Cyprus Qatar Czech Republic Romania Denmark Russia Ecuador Singapore Egypt Slovak Republic Estonia Slovenia Euroclear South Africa Finland South Korea France Spain Germany Sri Lanka Ghana Swaziland Greece Sweden Hong Kong Switzerland Hungary Taiwan Iceland Thailand India Trinidad & Tobago Indonesia Tunisia Ireland Turkey Israel Ukraine Italy United Arab Emirates Ivory Coast United Kingdom Jamaica Uruguay Japan Venezuela Jordan Vietnam Kazakhstan Zambia Kenya Zimbabwe Latvia The holdings basis points charge is calculated using the month end asset value for each market invested. Confidential State Street Bank and Trust Company American Century Investment Management, Inc. – August 1, 2011 Custody FEE SCHEDULE II. Terms Subject to the conditions outlined below, this fee schedule shall be effective from August 1, 2011, through July 31, 2016. III. Payment of Fees The above fees will be charged monthly against a Fund’s demand deposit account maintained with State Street five (5) days after the invoice is mailed to the Fund’s offices.To the extent that custody fees are paid directly by American Century Investment Management, Inc. on behalf of a Fund, fees will not be charged against the applicable Fund’s demand deposit account. IV. Signatures American Century Investment Management, inc. State Street Bank and Trust Company By:/s/ Jon W. Zindel Name:Jon W. Zindel Title:Senior Vice President Date:7/12/2011 By:/s/ W. Andrew Fry Name:W. Andrew Fry Title:Senior Vice President Date:13 July 2011 on behalf of each of the Funds By:/s/ Robert J. Leach Name:Robert J. Leach Title:Treasurer Date:7/13/2011 Confidential
